Citation Nr: 9917799	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-23 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than September 13, 
1996, for a grant of service connection for tinea pedis and 
dyshidrotic eczema of the feet and hands.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1987, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted entitlement to 
service connection for tinea pedis and dyshidrotic eczema of 
the feet and hands (skin disability) and assigned a 10 
percent evaluation, effective September 13, 1996.  In his 
timely appeal of this determination to the Board, the veteran 
challenges the effective date assigned by the RO for 
entitlement to these benefits.

In his June 1995 Substantive Appeal, the veteran requested 
that he be afforded a hearing before a Member of the Board at 
the RO.  Thereafter, in a January 1998 statement, the veteran 
indicated that he wished instead to be afforded a hearing 
before a Member of the Board via video-conference.  Such a 
hearing was scheduled to take place in March 1998; however, 
as the veteran's representative points out in written 
argument dated in January 1999, the veteran failed to report 
that hearing.  Under the circumstances, the Board determines 
that the veteran's request for a Board hearing is withdrawn.  
See 38 C.F.R. § 20.704 (1998).


REMAND

In March 1993, the veteran's initial claim for skin 
disability, asserted as secondary to his in-service exposure 
to Agent Orange, was received at the RO.  In an April 22, 
1993 letter, the RO advised the veteran to contact one of the 
VA medical facilities listed in that letter in order to 
schedule a physical examination.  In addition, in an April 
23, 1993, letter, the RO requested that the veteran submit 
medical evidence in support of his claim.  In an October 1993 
letter, the RO notified the veteran that his claim had been 
denied because he had failed to submit the requested medical 
evidence.  The veteran did not appeal that determination.  In 
addition, in his June 1997 Substantive Appeal and in his 
August 1997 hearing testimony, the veteran acknowledges that 
he did not respond to the April 23, 1993, letter.

When read together, the regulations governing finality and 
the assignment of effective dates essentially provide that 
the finality of the RO's October 1993 determination stand as 
a bar to a grant of service connection prior to September 13, 
1996, the date the RO received the veteran's reopened claim 
for service connection for skin disability.  See 38 C.F.R. 
§ 3.400(o)(2).  See also 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (1998).  However, the Board notes that if there was 
clear and unmistakable error in the initial denial of service 
connection in October 1993, that decision would not be final, 
and a grant of service connection could be made effective the 
date of the veteran's original claim for benefits, i.e., 
March 1993.  See 38 C.F.R. § 3.105(a).

In his statements and testimony, the veteran essentially 
asserts his entitlement to an earlier effective date for a 
grant of service connection for skin disability on the ground 
that the October 1993 determination was clearly and 
unmistakably erroneous.  In support he argues that the RO 
failed to consider the August 1993 VA Agent Orange 
examination report when it made its October 1993 
determination and that the RO was required to do so because 
the examination was of record.  Further, he maintains that 
because VA conducted the examination, the RO is deemed to 
have knowledge of it.  Finally, he maintains that if the 
August 1993 VA examination report had been considered, 
service connection would have been granted at that time.

In an August 1997 rating action that denied entitlement to an 
earlier effective date for service connection for skin 
disability, the hearing officer stated, 

The veteran never advised the Regional 
Office of his examination at the VAMC 
Fayetteville[,] which occurred in 8/93.  
This evidence came to light after the 
veteran filed his reopened claim [that 
was] received 9-13-96.  Based on the 
evidence in the file, the earliest date 
assignable is 9-13-96, the date of 
receipt of the veteran's reopened claim.

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Further, although the Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) has held that the Bell 
constructive notice doctrine could not be applied 
retroactively to VA adjudications occurring before Bell was 
handed down, i.e. prior to July 21, 1992, the pertinent VA 
examination was conducted in August 1993.  See Lynch v. 
Gober, 11 Vet. App. 22 (1997), vacated and remanded sub nom. 
Lynch v. West, ___ F.3d ___, 1998 U.S. App. LEXIS 33121 (Fed. 
Cir. Dec. 29, 1998), reinstated and incorporated verbatim on 
remand No. 95-1100 (U.S. Vet. App. May 21, 1999), 1999 U.S. 
App. Vet. Claims LEXIS 345 (U.S. App. Vet. Cl. May 21, 1999); 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994).

The RO has not specifically and directly considered the issue 
of clear and unmistakable error (CUE) in the prior rating 
decision in light of the pertinent legal authority on this 
issue (to include the governing laws, regulations and case 
law).  However, the Board notes that consideration of such a 
claim error claim could well impact upon the assignment of an 
effective date for the grant of service connection for his 
skin disability.  Under these circumstances, and in light of 
the veteran's contentions, the Board finds that the CUE issue 
is inextricably intertwined with the earlier effective date 
claim; as the issues should be considered together, a 
decision on the earlier effective date claim would now be 
premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  The RO should also consider the CUE claim in the 
first instance to avoid any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In addition, in prosecuting this claim, the veteran, in 
completing VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative), selected two 
possible representatives, The American Legion and the North 
Carolina Division of Veterans Affairs.  Pursuant to 38 C.F.R. 
§ 20.601 (1998), however, a claim may be prosecuted by only 
one recognized organization, attorney, agent or other person 
properly designated to represent a veteran in claims before 
the Board.  This matter must be clarified before any further 
action can be taken in the appeal.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should contact the veteran and 
advise him of the requirement, pursuant 
to 38 C.F.R. § 20.601, that a claim may 
be prosecuted by only one recognized 
organization, attorney, agent or other 
person properly designated to represent a 
claimant in claims before the Board.  He 
should be asked to clarify representation 
in this matter, and be provided with the 
appropriate form to do so.

2.  Following completion of the 
development requested above, the RO 
should adjudicate the issue of clear and 
umistakable error in the October 1993 
denial of service connection for skin 
disability.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an effective date earlier 
than September 13, 1996, for a grant of 
service connection for tinea pedis and 
dyshidrotic eczema of the feet and hands.  
Each adjudication should be accomplished 
on the basis of all pertinent evidence of 
record, and in light of all pertinent 
legal authority (to include all 
applicable laws, regulations, and case 
law).  The RO should provide adequate 
reasons and bases for each decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

3.  If any benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.  However, the 
veteran and his representative are 
reminded that Board review over any issue 
not currently in appellate status (to 
include the claim of clear and 
unmistakable error in the October 1993 
determination that denied service 
connection for skin disability) may be 
obtained only if a timely notice of 
disagreement and, after issuance of a 
statement of the case, a timely 
substantive appeal, are filed.

The purpose of this REMAND is to afford due process and to 
accomplish additional adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time period.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


